ACCEPTED
                                                                                  06-14-00036-CV
                                                                       SIXTH COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
                                                                              5/5/2015 4:24:47 PM
                                                                                 DEBBIE AUTREY
                                                                                           CLERK

                    APPELLATE CASE NO. 06-14-00036-CV

                                                      FILED IN
                                               6th COURT OF APPEALS
                                                 TEXARKANA, TEXAS
 IN THE    COURT OF APPEALS FOR THE SIXTH JUDICIAL   DISTRICT
                                               5/5/2015 4:24:47 PM
                OF TEXAS AT TEXARKANA, TEXAS       DEBBIE AUTREY
                                                       Clerk




  FRANK KEATHLEY, INDIVIDUALLY, AND DOING BUSINESS AS
                          TOP
              SHELF ANTIQUES, APPELLANT

                                            VS.

 J.J. INVESTMENTS COMPANY, L.L.P., ELLEN JAGGERS, DISTRICT
                        CLERK OF
  FRANKLIN COUNTY, TEXAS, FRANKLIN COUNTY CONSTABLE
                  RANDY GREEN APPELLEES

                                           AND

       CORBITT BAKER, APPELLEE AND PARTY AT INTEREST



  Appeal from Cause No. 10,072 in the District Court of Franklin County,
                                Texas,
                         62nd Judicial District
               The Honorable Will Baird, District Judge



                 APPELLANT'S MOTION TO EXTEND TIME
                 FOR FILING APPELLANT'S REPLY BRIEF




Appellant's motion for extension of time to file reply brief               1
TO THE HONORABLE COURT OF APPEALS:

       Frank Keathley, individually and doing business as Top Shelf

Antiques, appellant, files this motion pursuant to Rule 38.6(c) of the Texas

Rules of Appellate Procedure, as follows:

       1.      The appellee's brief was filed April 15, 2015. Appellant's reply

brief is due May 5, 2015.

       2.      Appellant requests and extension of twenty (20) days for filing

his reply brief. The filing date under this extension would be May 25, 2015,

which is the recognized holiday for Memorial Day this year. Therefore, the

requested extension due date would be May 25, 2015.

       3.      Appellant requests this extension to permit his counsel of

record to conduct additional research regarding his response to the issues

raised by appellee's brief. Just prior to receipt of the appellee's brief,

appellant's counsel had completed a week-long jury trial and has been

involved in post-verdict motions related to the jury trial which have taken

time that would otherwise have been available for completion of research

and preparation of the reply brief. Additionally, appellant's counsel was

required to accompany his wife to Dallas for outpatient procedures related to

treatment of recently diagnosed herniated disk issues which have resulted in

loss of time from his office.



Appellant's motion for extension of time to file reply brief                     2
       4.      This motion is not made solely for the purposes of delay, but is

made so justice may be done. This is appellant's first motion to extend the

filing of his reply brief.

       5.      Appellant's counsel personally conferred with counsel for the

real party at interest and he does not oppose this extension.

       WHEREFORE, appellant moves the Court to consider this motion and

to grant him an extension of time to file his reply brief no later than May 26,

2015, or such other time as the Court may deem appropriate.

       Respectfully submitted this 5th day of May, 2015.

                                             /s/ Larry R. Wright
                                              Larry R. Wright
                                              State Bar No. 22048000
                                              P.O. Box 144
                                              406 South Main Street
                                              Winnsboro, Texas 75494
                                              Telephone 903-342-1089
                                              Fax 903-342-1088
                                              E-mail lawyerwright@msn.com
                                              Attorney for Appellant




Appellant's motion for extension of time to file reply brief                      3
                           CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been this day served

by email transmission to each attorney of record, as follows:

       Clardy Law Office
       Jerry W. Baker
       Attorney for Corbitt Baker
       Real Party at Interest

       Powers & Blount, LLP
       Larry Blount
       Attorney for JJ Investment Co. LTD, et al
       Appellee

       Gene Stump
       Franklin County Attorney
       Attorney for Appellees, Ellen Jaggers and Randy Green

                                                      /s/ Larry R. Wright
                                                      Larry R. Wright




Appellant's motion for extension of time to file reply brief                  4